UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2095


WINFRED F. NICHOLSON,

                    Plaintiff - Appellant,

             v.

UNIFY FINANCIAL CREDIT UNION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:20-cv-01333-RDA-TCB)


Submitted: February 24, 2022                                 Decided: February 28, 2022


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se. Craig Crandall Reilly, LAW OFFICE OF CRAIG
C. REILLY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Winfred F. Nicholson appeals from the district court’s order dismissing his

complaint in which he asserted claims against the credit union based on its compliance

with a notice of levy from the Internal Revenue Service. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Nicholson v. UNIFY Fin. Credit Union, No. 1:20-cv-01333-RDA-TCB (E.D. Va. Sept. 23,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2